Title: To George Washington from William Heath, 28 August 1782
From: Heath, William
To: Washington, George


                  
                     Dear General
                     Highlands Augst 28th 1782
                  
                  The Enclosed came to hand a few minutes Since from Colonel Olney, having several Letters in my hand I broke the Seal of one of them, before I found my mistake that it was not addressd to me, I beg your Excellency’s Pardon for this inadvertence and assure myself your goodness will excuse it. I have the honor to be with the greatest respect Your Excellencys Most Obed. Servt
                  
                     W. Heath
                  
               